Citation Nr: 0937539	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-30 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar strain with spondylolisthesis, evaluated as 20 percent 
disabling from January 14, 2003, to August 31, 2004, and 40 
percent disabling from March 1, 2005.

2.  Entitlement to an extension beyond March 1, 2005, for a 
temporary total evaluation based on convalescence for lumbar 
strain with spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and March 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran 
testified before a Decision Review Officer in August 2005; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1988 to March 1994.

2.	On September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant [, through his/her 
authorized representative,] has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


